Citation Nr: 1015647	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(referred to hereinafter as "diabetes"), to include as due 
to exposure to herbicides.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claims of 
entitlement to service connection for diabetes and 
entitlement to an initial compensable evaluation for 
bilateral hearing loss must be remanded.  Although the Board 
sincerely regrets the additional delay, a remand is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

VA clinical records indicate that the Veteran suffers from 
diabetes. The Veteran contends that his diabetes was caused 
by exposure to herbicides, specifically Agent Orange, while 
he was stationed at the Naval Construction Battalion Center 
in Gulfport, Mississippi.  He asserts that thousands of drums 
of Agent Orange were stored and processed for disposal during 
his time there, and that spills from the drums occurred due 
to poor handling.  Because he marched in front of the 
warehouse where the drums were stored and because his duty 
assignment routinely required him to be in close proximity to 
the warehouse, the Veteran alleges he was exposed to these 
spills.

VA must follow the evidentiary procedures located in the VA 
Adjudication Procedure Manual (Manual or M21-1MR) that are 
applicable to the Veteran's claim.  See Campbell v. Gover, 14 
Vet. App. 142, 144 (2000) (holding that VA was obligated to 
comply with pertinent Manual provisions and remanding for 
such compliance); Patton v. West, 12 Vet. App. 272, 282 
(1999) (holding that the Board failed to satisfy its duty to 
assist when it failed to remand for compliance with the 
evidentiary development called for in M21-1MR).

The procedures in M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10.n apply when the Veteran alleges 
exposure to herbicides in a location other than Vietnam, 
Thailand, or the demilitarized zone in Korea.  The RO first 
is directed to ask the Veteran for the approximate dates, 
location, and nature of his alleged exposure.  If the Veteran 
timely responds within 30 days, then the RO is instructed to 
email the Veteran's description of his alleged exposure to 
the Compensation and Pension (C&P) Service and request a 
review of the Department of Defense inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the C&P Service does not confirm that herbicides 
were used as alleged, or if the Veteran did not provide 
timely information regarding his exposure, the RO shall refer 
the case to the Joint Services Records Research Center.  M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 
10.n.

No indication exists in the claims file that VA attempted to 
comply with any of these prescribed Manual procedures.  The 
Veteran's claim therefore must be remanded to the RO so that 
this required evidentiary development may be performed.

With respect to his bilateral hearing loss claim, the Veteran 
was afforded a VA audio examination in January 2005.  
Physical examination and test results revealed mild to 
moderate bilateral high frequency sensorineural hearing loss 
with excellent speech discrimination ability.  However, the 
Veteran indicated in his April 2006 substantive appeal on a 
VA Form 9 that his "hearing is getting worse all the time" 
and has affected his employability.  He further indicated 
that he wears hearing aids to watch television and reads lips 
in all other situations.  This information was echoed by the 
Veteran's representative in a March 2010 Written Brief 
Presentation.

Based on this evidence, the Board finds the January 2005 VA 
audio examination inadequate for rating purposes.  As it is 
over five years old, the examination is too remote in time to 
portray the current nature, extent, and severity of the 
Veteran's bilateral hearing loss.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  The 
Veteran and his representative indeed contend that this 
disability has worsened in severity since the examination was 
conducted.  An informed decision regarding the Veteran's 
claim therefore requires that he be afforded an updated, 
contemporaneous VA audio examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after noting that two years had 
passed since his last VA examination and that the Veteran 
contended his disability had increased in severity); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does 
not reveal the current state of the Veteran's disability 
adequately, fulfillment of VA's duty to assist the Veteran in 
developing his claim requires a contemporaneous medical 
examination).

Accordingly, the case is REMANDED for the following action:

1.  Comply with the evidentiary 
development procedures in M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10.n as cited in the 
narrative section of this remand.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of this remand.

3.  If deemed necessary and 
appropriate, the RO/AMC shall arrange 
for the Veteran to undergo a VA 
examination to assess his claim of 
entitlement to service connection for 
diabetes.

4.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the current nature, extent, 
and severity of his bilateral hearing 
loss.  The claims file shall be made 
available to and reviewed by the 
examiner, and the examiner shall note 
such review in an examination report.  
A Maryland CNC controlled speech 
discrimination test and a puretone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
The rationale for all opinions 
expressed shall be provided in the 
examination report.

5.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


